Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and response filed on 04/18/2022 have been fully considered and entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Van Dyke on 05/18/2022.

Amend the specification at page 10 lines 16-20 as follows:
The method of driving a reaction which produces PPi towards the production of PPi comprises adding an HPPA to the reaction mixture of a first reaction which produces PPi, wherein the added HPPA catalyzes the hydrolysis of PPi to Pi and the removal of PPi from the reaction mixture increases the rate of the first reaction in the direction to produce more PPi. In an embodiment, the first reaction which produces PPi is an enzymatic reaction. In a further embodiment, the first reaction which produces PPi takes place under the conditions of high temperature and/or low water activity.

Amend the claims as follows:
	Claim 51.  A method comprising:

conducting  a first reaction to produce inorganic pyrophosphates (PPi) in a reaction mixture comprising: 10% to 50% v/v of one or more of dimethyl sulfoxide (DMSO), dimethylformamide (DMF), methanol or ethanol; and
adding an inorganic pyrophosphatase from a microorganism belonging to family Halobacteriaceae (HPPA) comprising SEQ ID NO:2, or an amino acid sequence having at least 95% sequence identity to SEQ ID NO:2, to the reaction mixture to catalyze hydrolysis of PPi to form inorganic phosphates (Pi), 
wherein the HPPA catalyzes the hydrolysis of PPi and removal of PPi from the reaction mixture and drives the first reaction in a direction toward PPi production.

Claim 52. The method of claim 51, wherein the first reaction is an enzymatic reaction.
Cancel claims 62 and 63.

Reasons for Allowance
Claims 51-55, 57 and 60-61 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous objections to claims 51 and 61 and rejections of claim 61 under 35 U.S.C §112 (b) as being indefinite are withdrawn in light of the amendments filed on 04/18/2022.
The previous objection to the specification and rejections of the claims 51-55, 57 and 60 under U.S.C §112(b) as being indefinite are withdrawn in light of the above Examiners Amendment.
The closest prior art is Park et al., (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol (2010) 85:807–812), Timpson et al., (A comparison of two novel alcohol dehydrogenase enzymes (ADH1 and ADH2) from the extreme halophile Haloferax volcanii, Appl Microbiol Biotechnol (2013) 97:195–203), and Hartman et al., (The Complete Genome Sequence of Haloferax volcanii DS2, a Model Archaeon; PLoS One, March 2010, Volume 5, Issue 3).
Park teaches an inorganic pyrophosphatase (PPase) cloned from hyperthermophilic archaeon Pyrococcus horikoshii (see abstract). Park teaches the addition of the PPase enhances the PCR reaction by removing the generated pyrophosphates during the reaction (see pg. 811 section Enhancing PCR amplification using recombinant PPase).  Park teaches PPase pushes the chemical equilibrium toward the biosynthesis of polyphosphoric acids such as DNA and RNA which causes more production of PPi (see pg. 807 col. 2).  Therefore Park is teaching method of driving a reaction which produces PPi towards the production of PPi by the addition of a PPase to the reaction mixture.
Park does not teach the PPase to be isolated from a microorganism belonging to a Halobacteriaceae (HPPA) and the HPPA to comprise SEQ ID NO: 2 or an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 2. Park does not teach the reaction mixture to comprise 10% to 50% of dimethylsulfoxide (DMSO), dimethylformamide (DMF), methanol or ethanol.
Timpson teaches alcohol dehydrogenase enzymes isolated from Haloferax volcanii are tolerant to organic solvents such as dimethylsulfoxide (DMSO), methanol, ethanol at concentrations of 10-20% (see abstract, Fig. 2, Table 1).  Timpson teaches that haloarchaeal enzymes are not only halophilic (prefer high salt concentrations), but are often also thermoactive (prefer high temperatures) (see Timpson pg. 202 col.1 para. 3). Timpson teaches enzyme activity assays were performed at high organic solvent concentrations and high salt concentrations of 2-4 M (pg. 197 col. 2 para. 2).
Hartman teaches the complete genome sequence of Haloferax volcanii. Hartman teaches the chromosome sequence was uploaded to Genbank (see Table 5 Under Project Information). The genome of Haloferax volcanii encodes an inorganic pyrophosphatase enzyme (HvPPA) (see CP001956 GenBank Entry at pg. 317).
Applicants discovered unexpected results that HvPPA has no reduction in activity at organic solvent levels as high as 50% v/v and increased relative activity at 25% v/v methanol and ethanol. These results are not predictable by the teachings of the cited prior art. The data disclosed in Fig. 1 of the declaration filed on 10/01/2021 showing that HvPPA has activity in reaction mixtures with 10-50% v/v DMSO) in combination with data in the specification in Fig. 6B and Fig. 6C (see Figure 6 legend on page 5 of specification, see Example 4 on page 25 of specification) which shows the HvPPA enzyme retains activity in 30-50% v/v of DMSO, DMF, ethanol and methanol, is sufficient to show the unexpected results are commensurate in scope with the limitation “the reaction mixture comprises 10 % to 50% v/v DMSO, DMF, methanol or ethanol”.  Therefore, the method of claims 51-55, 57 and 60 and the composition of claim 61 is nonobvious over the above cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657